DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, and 13-18 with an earliest effective filing date of 2/26/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayyoor et al. (U.S. Patent No. 10,425,435 patented on 9/24/19) in view of Ganesh et al. (U.S. Patent No. 9,275,065 patented on 3/1/2016).
	With respect to claim 1, the Kayyoor reference teaches a method for analyzing data usage, the method being implemented by at least one processor, the method comprising: 
accessing, by the at least one processor, a first data set (a shared data repository is identified which includes files that are accessed by a plurality of users [col. 7 lines 23-30 and Figure 3]); 
identifying, by the at least one processor, at least two users that have accessed the first data set within a predetermined time interval (the files in the shared data repository are monitored for each user to determine when users access the files [col. 8 lines 1-12 and Figure 3]); 
determining, by the at least one processor, that the identified at least two users accessed the first data set during the predetermined time interval (multiple users are monitored to determine if they have accessed particular files within a predetermined time period [col. 8 lines 1-12 and col. 11 lines 45-56]);
outputting, by the at least one processor, an identification of the at least two users in conjunction with information identifying the first data set (the system identifies multiple users with suspicious behavior patterns and produces alerts [col. 4 lines 34-52 and col. 13 lines 17-31]).
The Kayyoor reference does not explicitly recite:
determining a number of times that the first data was accessed; 
outputting, by the at least one processor, information indicating the determined number of times of accessing the first data set
determining, by the at least one processor, a data set-specific data usage pattern that indicates usage frequency information that relates to the first data set; and
outputting information that relates to the determined data set-specific data usage pattern.
The Ganesh reference teaches:
determining a number of times that the first data was accessed (the system monitors various parameters including number of accesses [col. 8 line 58 to col. 9 line 12]); 
outputting, by the at least one processor, information indicating the determined number of times of accessing the first data set (an incident report is generated that identifies the user, the data, and the number of data accesses [col. 8 line 58 to col. 9 line 12]); 
determining, by the at least one processor, a data set-specific data usage pattern that indicates usage frequency information that relates to the first data set (the system tracks the frequency of data operations [col. 8 line 58 to col. 9 line 12]); and
outputting information that relates to the determined data set-specific data usage pattern (an incident report is generated that includes a risk rating based on various factors including operation frequency [col. 8 line 58 to col. 9 line 12]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kayyoor with the alert of Ganesh. Such a modification would have made the system more desirable to users by notifying them of relevant information.
With respect to claim 2, the Kayyoor and Ganesh references teach all of the limitations of claim 1 as described above. In addition, the Kayyoor reference teaches that the identifying comprises identifying all users that have accessed the first data set within the predetermined time interval (access is monitored for each user over the predetermined time period [col. 8 lines 1-12 and Figure 3]]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kayyoor with the alert of Ganesh. Such a modification would have made the system more desirable to users by notifying them of relevant information.
	With respect to claim 4, the Kayyoor and Ganesh references teach all of the limitations of claim 1 as described above. In addition, the Ganesh reference teaches using, by the at least one processor, the determined data set-specific data usage pattern to predict an accessing of the first data set by at least a predetermined number of users (the system can track data access to determine patterns for users and groups of users [col. 7 lines 11-29]); and when the predicted accessing by the at least predetermined number of users does not occur, outputting, by the at least one processor, a notification that indicates a data usage anomaly (an alert is generated when data access behavior deviates from the pattern [col. 9 lines 39-64]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kayyoor with the alert of Ganesh. Such a modification would have made the system more desirable to users by notifying them of relevant information.
	With respect to claim 5, the Kayyoor and Ganesh references teach all of the limitations of claim 1 as described above. Additionally, they teach: 
identifying, by the at least one processor, a second data set that has been accessed by the at least two users during the predetermined time interval (multiple files in the shared data repository are monitored to determine when users access the files [Kayyoor col. 8 lines 1-12 and Figure 3]); 
determining, by the at least one processor, a number of times that the identified at least two users accessed the second data set during the predetermined time interval (the system monitors various parameters including number of accesses [Ganesh col. 8 line 58 to col. 9 line 12]); and 
outputting, by the at least one processor, an identification of the at least two users in conjunction with information identifying the second data set and information indicating the determined number of times of accessing the second data set (an incident report is generated that identifies the user, the data, and the number of data accesses [Ganesh col. 8 line 58 to col. 9 line 12]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kayyoor with the alert of Ganesh. Such a modification would have made the system more desirable to users by notifying them of relevant information.
With respect to claim 6, the Kayyoor and Ganesh references teach all of the limitations of claim 5 as described above. In addition, the Kayyoor reference teaches identifying all users that have accessed the first data set within the predetermined time interval and identifying all users that have accessed the second data set within the predetermined time interval (multiple files in the shared data repository are monitored to determine when any users access the files [col. 8 lines 1-12 and Figure 3]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kayyoor with the alert of Ganesh. Such a modification would have made the system more desirable to users by notifying them of relevant information.
With respect to claim 7, the Kayyoor and Ganesh references teach all of the limitations of claim 5 as described above. Additionally, they teach identifying at least one additional data set that has been accessed by the at least two users during the predetermined time interval (multiple files in the shared data repository are monitored to determine when users access the files [Kayyoor col. 8 lines 1-12 and Figure 3]) and outputting an identification of the at least one user in conjunction with information identifying each of the at least one additional data set (an incident report is generated that identifies the user, the data, and the number of data accesses [Ganesh col. 8 line 58 to col. 9 line 12]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kayyoor with the alert of Ganesh. Such a modification would have made the system more desirable to users by notifying them of relevant information.
	With respect to claim 8, the Kayyoor and Ganesh references teach all of the limitations of claim 7 as described above. In addition, the Ganesh reference teaches determining, by the at least one processor, a user-specific data usage pattern that indicates usage frequency information that relates to all of the first data set, the second data set, and the at least one additional data set for each of the at least two users (the system tracks the frequency of data operations on various files [col. 8 line 58 to col. 9 line 12]); and outputting information that relates to the determined user-specific data usage pattern (an incident report is generated that includes a risk rating based on various factors including operation frequency [col. 8 line 58 to col. 9 line 12]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kayyoor with the alert of Ganesh. Such a modification would have made the system more desirable to users by notifying them of relevant information.
	With respect to claim 9, the Kayyoor and Ganesh references teach all of the limitations of claim 8 as described above. Additionally, the Ganesh reference teaches using, by the at least one processor, the determined user-specific data usage pattern to predict an accessing of at least one of the first data set, the second data set, and the at least one additional data set by the at least two users (the system can track data access among files to determine patterns for users [col. 7 lines 11-29]) and when the predicted accessing by the at least two users does not occur, outputting, by the at least one processor, a notification that indicates a data usage anomaly (an alert is generated when data access behavior deviates from the pattern [col. 9 lines 39-64]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kayyoor with the alert of Ganesh. Such a modification would have made the system more desirable to users by notifying them of relevant information.
	With respect to claims 10-11 and 13-18, the limitations of claims 10-11 and 13-18 are merely the apparatus embodiment of claims 1-2 and 4-9 and claims 10-11 and 13-18 recite no further significant limitations therein. Therefore, the limitations of claims 10-11 and 13-18 are rejected in the analysis of claims 1-2 and 4-9 and claims 10-11 and 13-18 are likewise rejected on the same basis.

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. Applicant argues that the amendments to the claims overcome the USC 103 rejection based on Kayyoor and Ganesh because the claims are directed to two users whereas the Ganesh reference only focuses on one user. The Examiner respectfully disagrees. While the Ganesh reference may not specifically describe two users in the manner claimed, the other reference used in the rejection, Kayyoor, does monitor multiple users to determine if they have accessed particular files in a predetermined time period as described above in the rejection. Therefore, the combination of the Kayyoor and Ganesh reference still teach the limitations of the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153